COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
VISTA HILLS HEALTH CARE CENTER, L.P.,
 
                            Appellant,
 
v.
 
ROBERT E. SIMMONS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00197-CV
 
Appeal from the
 
327th
  District Court
 
of El
  Paso County, Texas
 
(TC# 2009-5414)
 



                                                     MEMORANDUM
OPINION
            Pending
before the Court is an agreed motion to dismiss Appellant’s appeal.  Tex.
R. App. P. 42.1(a).  The parties
represent to the Court that all matters involved in the appeal have been fully
and finally compromised and settled.
            We have
considered the motion and conclude that the motion should be granted.  We therefore dismiss the appeal.  The
parties have agreed that costs are to be paid by the party incurring those
costs as set forth in the settlement agreement. 
See Tex. R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
October 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.